- USDC SDNY
me U.S. Depart

 

 

ar DOCUMENT
CS United State || ELECTRONICALLY FILED
_ Southern Di, | DOC #:
TED. 03/2021.
— DATE FILED:
The Silvio J. Molle
One Saint Andrew
New York, New York 10007
June 1, 2021
BY ECF

The Honorable Analisa Torres
United States District Judge
Southern District of New York
United States Courthouse

500 Pearl Street

New York, New York 10007

Re: United States v. Cholo Abdi Abdullah, 20 Cr. 677 (AT)
Dear Judge Torres:

The parties write pursuant to the Court’s March 3, 2021 order directing the parties to update
the Court as to the status of discovery in this prosecution.

The Government has continued to produce both unclassified and classified Rule 16 and
Rule 5(f) discovery on a rolling basis. The Government expects to make both a further unclassified
production of recently-received search warrant returns for other electronic accounts used by the
defendant and his co-conspirators and an additional classified discovery production this week.
Pursuant to the Court’s May 6, 2021 order, the Government will also work with defense counsel
to load the unclassified discovery produced in this matter onto a laptop to be provided to the
defendant at the facility where he is housed. The Government continues to review the entirety of
the Federal Bureau of Investigation (the “FBI’”) case files for the defendant’s case and for related
investigations to determine whether there is any additional material of which the undersigned are
not currently aware to be produced from those files. The Government has also completed its
review of classified information held by three other U.S. government components, and, in addition
to producing to the defendant certain classified information that has been identified, the
Government also expects to file in this case a motion pursuant to Section 4 of the Classified
Information Procedures Act.

Defense counsel is continuing to review the discovery provided by the Government to date,
and to discuss it with the defendant pursuant to the procedures established with the U.S. Marshals
Service and the CISO.

Accordingly, the parties jointly propose to provide the Court with an additional status
update in approximately 90 days. The Government further requests, with the consent of the
defendant, that time be excluded in the interests of justice under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7)(A), from June 1, 2021 until the date set for the subsequent update, due to the complex
Honorable Analisa Torres
June 1, 2021
Page 2

nature of the prosecution in this case and to provide the defendant with additional time to review
discovery and consider the need for any potential pretrial motions.

Respectfully submitted,

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: /s/
David W. Denton, Jr.
Elinor Tarlow
Assistant United States Attorneys
(212) 637- 2744/1036

Cc: Defense Counsel (by ECF)

GRANTED. By September 2, 2021, the parties shall file a joint status update concerning the status of
discovery. By June 10, 2021, the Government shall file a letter indicating when it expects to file its
anticipated motion pursuant to Section 4 of the Classified Information Procedures Act.

Tune between June1, 2021 and September 3, 2021, is excluded under the Speedy Tnal Act, 18 U.S.C. § 31
61 (h)(7), because the ends of justice served by excluding such time outweigh the interests of the public
and Defendant in a speedy trial in that this will allow for the Defendant to continue reviewing discovery.

SO ORDERED.

Dated: June 3, 2021
New York, New York

CQ

ANALISA TORRES
United States District Judge
